            Case 2:18-mj-00878-PAL Document 12 Filed 01/24/19 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Jose Roberto
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                     Case No. 2:18-mj-878-PAL
11
                    Plaintiff,                                 STIPULATION TO CONTINUE
12                                                                   BENCH TRIAL
            v.
13
     JOSE ROBERTO,                                                        (Second Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kevin Douglas Schiff, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Monique Kirtley, Assistant Federal Public Defender, counsel for Jose Roberto,
20
     that the bench trial currently scheduled on January 30, 2019, at the hour of 8:45 a.m., be vacated
21
     and set to a date and time convenient to this Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant and the government are in continued plea
24
     negotiations. In the event the parties are unable to come to a negotiated resolution, additional
25
     time is necessary to allow parties to complete trial preparations.
26
            2.      The defendant is not in custody and does not oppose a continuance.
           Case 2:18-mj-00878-PAL Document 12 Filed 01/24/19 Page 2 of 4




 1          3.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
 5   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
 6          This is the second request for a continuance of the bench trial.
 7          DATED this 24th day of January, 2019.
 8
 9      RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
        Federal Public Defender                           United States Attorney
10
11       /s/ Monique Kirtley                             /s/ Kevin Douglas Schiff
      By_____________________________                 By_____________________________
12      MONIQUE KIRTLEY                                 KEVIN DOUGLAS SCHIFF
        Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
            Case 2:18-mj-00878-PAL Document 12 Filed 01/24/19 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                    Case No. 2:18-mj-878-PAL
 4
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 5                                                               OF LAW AND ORDER
            v.
 6
     JOSE ROBERTO,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant and the government are in continued plea

14   negotiations. In the event the parties are unable to come to a negotiated resolution, additional

15   time is necessary to allow parties to complete trial preparations.

16          2.      The defendant is not in custody and does not oppose a continuance.

17          3.      Additionally, denial of this request for continuance could result in a miscarriage
18   of justice. The additional time requested by this Stipulation is excludable in computing the time
19   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
20   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
21   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
22
23
24
25
26
                                                      3
            Case 2:18-mj-00878-PAL Document 12 Filed 01/24/19 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, title 18, United
 8   States Code, Section 3161(h)(7)(A), when considering the facts under Title 18, United States
 9   Code, §§ 316(h)(7)(B) and 3161(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12   January 30, 2019 at 8:45 a.m., be vacated and continued to March 6, 2019, at 8:45 a.m.
13
14
15          DATED this 25th day of January, 2019.
16
17
18                                                  UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
                                                       4
